DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jongwon Kim on 6/15/2022.

The application has been amended as follows: 
1. An active species generator comprising: 
a first electrode of a conductive metal film; 
a second electrode of a ground electrode; 
a flexible dielectric layer of an insulator formed between the first electrode and the second electrode; and 
a plasma resistant functional layer formed between the dielectric layer and the second electrode, wherein the first electrode and the second electrode are electrically connected to an external power supply to generate an atmospheric pressure plasma to generate active species, 
wherein at least one of 
wherein the effective material provides at least one effect selected from a cosmetic effect, an antibacterial effect, an anticancer effect, and an antiviral effect, 
wherein the effective material is at least one selected from the group consisting of a plant extract, a physiologically active material, an anticancer agent, and a vaccine, 
wherein the physiologically active material is at least one selected from caffeic acid, anomalin, adonitol, flavonoid, saponin, rutin, glutamic acid, quercetin, and astaxanthin, 
wherein the functional layer prevents physical or chemical changes in the dielectric layer, and 
wherein the functional layer is coated with an oxide that generates secondary electrons to reduce discharge voltage.

Cancel claim 43. 

Allowed Claims
Claims 1-5, 6, 13-15, 17, 18, 25, 26, and 35 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “a plasma resistant functional layer formed between the dielectric layer and the second electrode…wherein at least one of the dielectric layer and the plasma resistant functional layer includes an effective material, and wherein the effective material provides at least one effect selected from a cosmetic effect, an antibacterial effect, an anticancer effect, and an antiviral effect”. The closest prior art is Kalghatgi et al (US 2015/0151135 A1). Kalghatgi discloses a plasma generating device for the delivery of DNA vaccines (see e.g. abstract of Kalghati) comprising a first electrode (see e.g. #302 on Fig 4 of Kalghati), a second electrode (see e.g. #330 of Kalghati), and a dielectric layer (see e.g. #304 on Fig 4 of Kalghati). However, Kalghati does not disclose a plasma resistant functional layer nor does it disclose an effective material being present on the dielectric layer. Kalghati et al (US 2015/0209595 A1, referred to as Tsai) teaches the effective material can be delivered by the device itself (see e.g. abstract and Fig 5 of Tsai). However, the effective material is in a reservoir and not is not included as a part of the dielectric layer or the plasma resistant layer. There is no teaching or motivation that would make these missing limitations obvious in view of Kalghati. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795